      Case 6:18-cv-06405-EAW-MWP Document 94 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MICHAEL BONANO,
                                                                      DECISION & ORDER
                                   Plaintiff,
                                                                      18-CV-6405G
                 v.

LOUIS E. TILLINGHAST, et al.,

                        Defendants.
_______________________________________


                 On March 24, 2021, I issued a decision on several of plaintiff’s then-pending

motions in the above-captioned matter. (Docket # 92). On April 26, 2021, Bonano filed a

motion seeking reconsideration of my decision on the grounds that I had misapprehended several

facts. (Docket # 93). “The standard for granting [a motion to reconsider] is strict, and

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked – matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995) (citations omitted). If the moving party presents no legal authority or

facts that the court failed to consider, then the motion to reconsider should be denied. Id. (“a

motion to reconsider should not be granted where the moving party seeks solely to relitigate an

issue already decided”).

                 I have reviewed plaintiff’s motion in its entirety and conclude that he has not

alleged any new facts or law material to my previous determination.1 Nor do I find that I


        1
          In his motion, Bonano suggests that C.O. Lori Eastwood is or should be a defendant in this matter.
(Docket # 93 at 8). Of course, whether Eastwood is a party to this litigation was not addressed in my previous
decision and thus is not before me on this motion for reconsideration. Review of the docket suggests that Eastwood
was never served with a copy of the summons and complaint.
      Case 6:18-cv-06405-EAW-MWP Document 94 Filed 05/03/21 Page 2 of 2




misapprehended or misstated any material facts in my previous decision. Accordingly, I decline

to reconsider my earlier decision.

               For the reasons stated above, plaintiff’s motion to reconsider my March 24, 2021

Decision & Order (Docket # 93) is DENIED.

IT IS SO ORDERED.



                                                              s/Marian W. Payson
                                                             MARIAN W. PAYSON
                                                           United States Magistrate Judge

Dated: Rochester, New York
       May 3, 2021




                                               2
